DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/26/2021, is acknowledged. Claims 1 and 3 – 13 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1, 3 – 5, 7, 9 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0053513 (“Pike”; cited in IDS of 03/02/2020 and of record) in view of WO 2017/026519 (“Nagatomi”; cited in IDS of 03/02/2020, US 2019/0055627, both of record, cited herein as English translation) and US 4453976 (“Smythe”).
Regarding claim 1, Pike teaches a Ni-based corrosion-resistant (Title) alloy powder ([0052]), consisting of a Ni-based alloy ([0020]) having a composition ([0023]; [0051]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As seen in Table 1, Pike teaches that the Ni-based alloy may contain up to 0.5 wt% Ta ([0023]). This range does not overlap with the claimed amount of more than 1.0 mass% to 2.5 mass% Ta.
Nagatomi teaches a Ni-based superalloy powder for use in additive manufacturing (Abstract), having a similar composition to that taught by Pike ([0012]-[0021]). Nagatomi teaches that the superalloy powder may contain Ta in an amount of 0.1 mass% to 6.0 mass% ([0036], L 1-7). Moreover, Nagatomi teaches that the inclusion of Ta in such an amount forms carbides and enhances the formation of γ’-phase to increase strength ([0036], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nagatomi into Pike and add Ta in the amount of 0.1-6.0 mass% into the Ni-based alloy powder. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Pike in view of Nagatomi either overlaps with, encompasses, or falls within each elemental range of the claimed composition except for Mo; regarding Mo content, the range taught by Pike is sufficiently close to the claimed Mo range that a prima facie case of obviousness can be maintained, absent any showing of criticality or unexpected results.
Alternatively, Smythe teaches a Ni-based alloy powder (1: 6-9). Smythe teaches that the alloy powder has more than 20% and up to 40% by weight molybdenum (2: 48-50). Further, Smythe teaches that this amount of Mo contributes to the ability of the alloy powder to withstand highly corrosive atmospheres (2: 20-30).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Smythe into Pike, and add Mo in the amount of 20-40 wt% into the Ni-based alloy powder. Such a high amount of Mo results in substantial improvement in the corrosion resistance of the alloy powder.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo content taught by Pike in view of Smythe (20-40 wt% Mo) overlaps with the claimed Mo content of the instant claim (18.4-23.0 mass% Mo).
is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As no structural features would result from the alloy powder being for additive manufacturing, Pike meets each and every structural limitation of the claim.
Regarding claim 3, Pike teaches a Ni-based corrosion-resistant (Title) alloy powder ([0052]), consisting of a Ni-based alloy ([0020]) having a composition ([0023]; [0051]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As seen in Table 2, Pike teaches that the Ni-based alloy may contain up to 1.5 wt% W ([0023]). This range does not overlap with the claimed amount of more than 2.0 to 5.0 mass% W.
Nagatomi teaches a Ni-based superalloy powder for use in additive manufacturing (Abstract), having a similar composition to that taught by Pike ([0012]-[0021]). Nagatomi teaches that the superalloy powder may contain W in an amount of 0.1 mass% to 10 mass% ([0033]). Moreover, Nagatomi teaches that the inclusion of W in such an amount enhances both the formation of solid solution and the strength ([0033]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nagatomi into Pike and add W in the amount of 0.1-10 mass% into the Ni-based alloy powder. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Pike in view of Nagatomi either overlaps with, encompasses, or falls within each elemental range of the claimed composition except for Mo; regarding Mo content, the range taught by Pike is sufficiently close to the claimed Mo range that a prima facie case of obviousness can be maintained, absent any showing of criticality or unexpected results.
Alternatively, Smythe teaches a Ni-based alloy powder (1: 6-9). Smythe teaches that the alloy powder has more than 20% and up to 40% by weight molybdenum (2: 48-50). Further, Smythe teaches that this amount of Mo contributes to the ability of the alloy powder to withstand highly corrosive atmospheres (2: 20-30).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Smythe into Pike, and add Mo in the amount of 20-40 wt% into the Ni-based alloy powder. Such a high amount of Mo results in substantial improvement in the corrosion resistance of the alloy powder.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo content taught by Pike in view of Smythe (20-40 wt% Mo) overlaps with the claimed Mo content of the instant claim (18.4-23.0 mass% Mo).
is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As no structural features would result from the alloy powder being for additive manufacturing, Pike meets each and every structural limitation of the claim.
Regarding claims 4 and 9, Pike does not explicitly teach the particle size of the alloy powder.
Nagatomi teaches a Ni-based superalloy powder for use in additive manufacturing (Abstract), having a similar composition to that taught by Pike ([0012]-[0021]). Nagatomi teaches that the superalloy powder preferably has a mean particle size (D50) of 10 to 100 microns ([0040], L 1-3). Moreover, Nagatomi teaches that a mean particle size within this range both inhibits a decrease in powder flowability ([0040], L 4-6) as well as inhibiting a decrease in filling ratio and density of a formed product ([0040], L 6-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nagatomi into Pike and use a mean particle size of 10 to 100 microns for the alloy powder. A mean particle size within this range both inhibits a decrease in powder flowability as well as inhibiting a decrease in filling ratio and density of a formed product.
5, 7, 10, and 12, Pike does not explicitly teach a method for producing products by additive manufacturing. Pike does teach that the present invention encompasses powder metallurgy forms ([0052]).
Nagatomi teaches a Ni-based superalloy powder for use in additive manufacturing (Abstract), having a similar composition to that taught by Pike ([0012]-[0021]). Further, Nagatomi teaches that Ni-based alloys have high heat resistance and are processed by powder bed fusion to allow near-net shape manufacturing of the parts, such as in aerospace applications ([0003]).
It would have been obvious to an ordinarily skilled artisan to use the Ni-based alloy powder taught by Pike in an additive manufacturing method. Similar Ni-based superalloy powders have been used for additive manufacturing, and Ni-based alloy powders have been processed by powder bed fusion to allow for near-net shape manufacturing of the parts, such as in aerospace applications, where the alloys’ high heat resistance is desirable.

Claims 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0053513 (“Pike”; cited in IDS of 03/02/2020 and of record) in view of WO 2017/026519 (“Nagatomi”; cited in IDS of 03/02/2020, US 2019/0055627, both of record, cited herein as English translation) and US 4453976 (“Smythe”) as applied to claims 1, 4, 3, and 9 respectively, and further in view of US 2017/0291220 (“Nakamura”; of record).
Regarding claims 6, 8, 11, and 13, Pike does not explicitly teach a method for producing a member for semiconductor production devices by additive manufacturing. Pike does teach that the present invention encompasses powder metallurgy forms ([0052]).
Nagatomi teaches a Ni-based superalloy powder for use in additive manufacturing (Abstract), having a similar composition to that taught by Pike ([0012]-[0021]). Further, Nagatomi 
It would have been obvious to an ordinarily skilled artisan to use the Ni-based alloy powder taught by Pike in an additive manufacturing method. Similar Ni-based superalloy powders have been used for additive manufacturing, and Ni-based alloy powders have been processed by powder bed fusion to allow for near-net shape manufacturing of the parts, such as in aerospace applications, where the alloys’ high heat resistance is desirable.
Moreover, Nakamura teaches a metal powder for powder metallurgy, which is Co and Ni-based and has a Cr content substantially the same as what is taught by Pike and disclosed in the instant application (abstract). Nakamura teaches that the metal powder for powder metallurgy may be used in a sintered body as components for machines, such as semiconductor production devices ([0234]).
It would have been obvious to an ordinarily skilled artisan to an ordinarily skilled artisan to use the Ni-based alloy powder taught by Pike in an additive manufacturing method to produce a member for semiconductor production devices. Nakamura teaches that a metal powder having similar composition to that of Pike may be used to produce semiconductor production devices, and an ordinarily skilled artisan would have expected the metal powder taught by Pike to behave predictably in the same manner as the metal powder taught by Nakamura when used in such an application.

Response to Arguments
Applicant’s remarks filed 10/26/2021 are acknowledged and have been fully considered. Applicant has argued against the Examiner’s response in the previous office action concerning the 
It is noted that Applicant argues that there is not a “strong case of obviousness” elsewhere in the Pike reference to alter its clear indication that higher Ta concentrations are not tolerated in its alloys. However, motivation to combine is not required to stem from a primary reference when making a rejection under 35 USC 103. The Examiner maintains that the disclosure by Nagatomi that the inclusion of Ta in the amount of 0.1-6.0 mass% forms carbides and enhances the formation of γ’-phase to increase strength ([0036], L 1-3) is sufficient motivation to modify the taught composition of Pike. Further, as discussed previously and in view of In re Geisler and MPEP 2144.05 III B, Pike’s teaching of Ta as an impurity that should not exceed 0.5 wt% does not constitute a strong teaching away of modifying the art to levels greater than 0.5 wt% Ta, in view of a motivation to do so. Such motivation is provided by Nagatomi.
Applicant argues further that Nagatomi is insufficient to provide a “strong case of obviousness” in modifying the Ta content of Pike. Applicant argues that Nagatomi is directed to superalloy powders for use in PBF additive manufacturing applications, which have a need for compositions that can form suitable materials when they are formed into objects by a rapid melting-rapid solidification process used in PBF (see Nagatomi: [0008]-[0011]). Applicant argues that since PBF is not used in Pike’s alloy processing, Pike’s processes do not have the same material requirements, and thus one of ordinary skill in the art at the time of the invention would not have looked to Nagatomi to determine ways to modify Pike’s alloys. The Examiner respectfully disagrees.
prima facie case of obviousness is maintained.
Applicant argues further that Pike teaches that the formation of carbides and intermetallic phases is “deleterious” to its alloys, citing [0007]-[0008], [0012], and [0018] of Pike. The Examiner notes that [0007] is directed toward the control of C and Si content of Ni-Cr-Mo alloys, teaching that C and Si encourage sensitization of the Ni-Cr-Mo alloys during welding, through the precipitation of deleterious carbides and intermetallics. Such a teaching would, if anything, encourage limited C and Si content. Moreover, to assume that all carbides and intermetallics are considered to be “deleterious”, such as Applicant has implied, would be an over-reach in view of 
Applicant argues further that one of ordinary skill in the art would not have been motivated to use a composition for a γ’-strengthened alloy as a basis to modify Pike’s age-strengthened compositions, due to the difference in alloy type, method of processing, and use, which allegedly clearly speak to whether one of ordinary skill in the art would have combined the references in the manner alleged. For the reasons discussed previously by the Examiner, this is not found to be persuasive. Namely, the alleged differences in “alloy type” and method of processing/use are not as distinct, or mutually exclusive, as Applicant has alleged.
Applicant argues further that one of ordinary skill in the art would understand that the Pike alloys are not γ’-strengthened alloys, and as such, there would be no reason for an ordinarily skilled artisan to believe that adding more Ta to Pike’s composition would increase the strength of the material. To support the argument, Applicant refers to the supplied Turchi reference, which allegedly shows that while a Ni-Cr alloy can have a γ’-strengthened phase (referring to Fig. 3 of Turchi), a Ni-Cr-Mo alloy does not have any γ’-phase (referring to Fig. 7 of Turchi). The Examiner respectfully disagrees.
The Examiner notes that Fig. 3 of Turchi simply lists binary phase diagrams of 1) Ni-Cr, 2) Ni-Mo, and 3) Cr-Mo. These binary phase diagrams are not representative of the instant claims, Pike, or Nagatomi, as each contains more than simply a binary composition of Ni and Cr. Further, γ’ phase, also known as the Ni2Cr ordered phase, is referred to in Fig. 7 as the oP6 phase (see Turchi, Fig. 3 – “Note that Ni2Cr (referred to as oP6 or C11b or γ’)”). Thus, the phase is present in both Fig. 3 and Fig. 7. Further, the Examiner notes that Nagatomi, the reference which teaches  Mo, which may be present in amounts up to 12 wt% (see Nagatomi: [0033]). Nagatomi even provides several example composition alloys having both a non-negligible Ta content, as well as Mo (See Nagatomi: Tables 1-2, Nos. 6, 8-10, 13, 15, 17, 20, 23-24, and 26-29). In fact, all inventive alloy examples of Nagatomi that contain a non-negligible Ta content also contain a non-negligible Mo content. It is unclear to the Examiner why Nagatomi would teach that inclusion of Ta is desirable to enhance γ’-phase formation to increase strength, if it was impossible to form γ’-phase in Ni-Cr-Mo alloys, many of which are disclosed as inventive examples.
Applicant argues further that the experimental data set forth in Tables 1 and 2 of the present application show that no γ’-phase was observed in a material using Invention alloy powder 1 in Tables 1 and 2 formed by additive manufacturing. The Examiner notes that Tables 1 and 2 of the present application simply list the composition of invention alloy powders 1-40, but provide no data on the microstructure of such invention alloy powders or the products formed from them. 
Applicant further cites the TEM image of the formed material and the diffracted image of electron beam by TEM for the marked area shown in the TEM image, which allegedly show that no phase was observed other than the matrix. Applicant then further cites a BF-STEM image and the element mapping image of tantalum by energy dispersive X-ray spectroscopy for the entire area shown in the BF-STEM image. Applicant alleges that these images make it clear that not only would no γ’-phase have been expected in the claimed Ni-Cr-Mo alloy per Turchi, but there is no evidence that Ta in any way enhances the formation of a γ’-phase in the alloy, and as such, there would have been no motivation to combine Pike and Nagatomi as asserted by the Examiner. The Examiner finds this unpersuasive.
prima facie case of obviousness is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735